 

 

‘ Case 4:20-cv-02721 Document 1 Filed on 08/03/20 in TXSD Page 1 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) ~ :

UNITED STATES DISTRICT COURT aug 03 2020

for the

District of Oats Eradhey, CSert ot csaz4

 

Division

Case No.

/ y bi
7 i ) fu/, B, A Vie K, ¢ A (to be filled in by the Clerk’s Office)
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

: Lo Gani zalez [4 ¢ 56 Shee 1?

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

Nee eee ee ee ee ee ee eee ee ee ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, ffapers filed with the court should not contain: an individual’s full social

* security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page | of 11

 
' Case 4:20-cv-02721 Document1 Filed on 08/03/20 in TXSD Page 2 of 11
‘Pro Se 14 (Rev. 12/16) Complaint for Violation af Civil Rights (Prisoner)

‘I. The Parties to This Complaint

4

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Sante’ | Aiwaine Kinch

All other names by which

 

 

you have been known: AL A
ID Number O/ 792 3 GQ
Current Institution 1, pews County Shree: ar OL A ice
Address (809 Boea Sto
_ fhuctor “Tas 11062
Citv State Ziv Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (i/known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name Lad Conzelet

 

 

 

Job or Title (ifknown) Phan: 5 + Cote! tary Ly The az Thee ff ee
Shield Number ee
Employer Hans (1 SL0M Site a
Address [2c £5 ad Le! S Jee: nte
AouSPOVM) °7 7 OG3-
Citv om Zip Code

[_] Individual capacity [Official capacity

Defendant No. 2

Name

 

Job or Title (if known)
Shield Number
Employer

Address

 

Civ ~—~—~—~S~™*«SSttateg Zip Code
(_] Individual capacity  [_] Official capacity

Page 2 of tt

 

 

sete
see che pee peaseegstees ONE
. Case 4:20-cv-02721 Document 1 Filed on 08/03/20 in TXSD Page 3 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

City ”—~—<CSsSsCSStattck - Zip Code
[| Individual capacity  [_] Official capacity

i. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

[| Federal officials (a Bivens claim)

Site or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

mebicd negkirce

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

 

Denial ef mech cal severtes in Lime len] marnce ChUE | 4 omesca.! dune sfrmend

Page 3 of 11

 
‘ Case 4:20-cv-02721 Document 1 Filed on 08/03/20 in TXSD Page 4 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Dz. Section 1983 allowy defendants to be found liabl¢ only when they have acted “under color of any

  

Ill. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

i

\

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

Oooaodda

Other (explain)

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose.

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

| 10 Bale 50 sco Sols

Jone /4, 2.626 — fone [7% 26 2

    

Page 4 of I1
Case 4:20-cv-02721 Document 1 Filed on 08/03/20 in TXSD Page 5 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

Vine 12,1090 Jone [7.3638 UE nel $12, shble

D~. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

jU2-AO TL tas wees Sled wl; th nh human ble lo the 7: Ghe index
Ain oeh. ui. A, le Al the J PL Droressin9 Fuel 700 Jean Sac cack
T sad te Lost wd secand sh, Lp heobing Lhters
He Souter of mi Wht inder Laser tihith was 4 no aval. AS
tonnsferred ++ “Tol San heile“E Cpl Cell kK, which ZL explained cpbia_but

Mas nob (eb t the CHM 4 Sage alea/ ade -(- . Ly wn Laat i f,
V. Injuries {+ tether ” m4 G17 30. Resullng a Page a fhe ton

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. ~

ee

i .
Meclcal egkinrce wh: ehh (uusco fneger rLlefon “Laproper bound) eee

 

ulhch bd be the Amp utn bon Yee lors ordt-s Were not Lleol 1.cefers |

sant speetic pedhe: ; : ;
_ sent speofic Me de res Ar din slaretop s foam 5. Lseph ib srilal
thi were supposucl fo he Rllews As 4 BLE CORE of the woound The Were fof
VI. Relief fa / low ce
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

 

; [<1 {ho ple
(op

fin pad su Pherng thon 1 sess, Mental detress 5 bps of nd 2
heat (og =

Pe

Bim ON yn det

Page Sof 11

(

(aja
Case 4:20-cv-02721 Document 1 Filed on 08/03/20 in TXSD Page 6 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Vil.

 

 

Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”
Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.
A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
[| No
If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).
ppc
J Pst
eee N |
TMU Site nk (300 Bile, St TW Sin Cia bo ;
B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?
[| No
[-] Do not know
C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?
[De-res
[-] No

[-] Do not know

If yes, which claim(s)?

aedleel rglomee ia_dincly monnor / te obce[ regle gree_/ Clue!

tne spew | Dan:ch
toe [ Ponsh -

Page 6 of Il
Case 4:20-cv-02721 Document 1 Filed on 08/03/20 in TXSD Page 7 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Lt Yes
["} No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[] Yes
[] No

E. If you did file a grievance:

1. Where did you file the grievance?

00 Lobe Sf bach “Tins 77009

2. What did you claim in your grievance?

 

fe / redgoee bah L [edh pce Ltral ‘nga,
Me. C4 lLDEYE Gee » EOE [fe < ag, PES pone inva

3. What was the result, if any?

Jiten ole dL besshle d

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

 

Page 7 of I}

 
Case 4:20-cv-02721 Document 1 Filed on 08/03/20 in TXSD Page 8 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a srevance, state them here:

/ |
—— ipo oa

If you did not file a grievance but you did inform officials gf your |claim, state who you informed,
when and how, and their response, if any:

 

2.

 

   

G. Please set forth any additional information that i i relevant to the €

remedies.

: i é , ,
f /
J ‘

(Note: You\m attach as
administrativg’remedies.)

VIL. Previous Lawsuits

stion of your administrative

    

 

 

Wits to this complaint any documdnts related to the exhaustion of your

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[_] Yes

ox

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

Page 8 of 11
Case 4:20-cv-02721 Document 1 Filed on 08/03/20 in TXSD Page 9 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

CJ Ves
d wo

If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (/fthere is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

    
  

of
of
3. Docket or index number

fff

i

}
4. Name of Judge assigned to ydur case

 

f

5, Approximate date of Siting lawsuit.” :

a

”

6. Is fhe case still pending?

Yes
[] No

If no, give the approximate date of disposition.

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of II
Case 4:20-cv-02721 Document 1 Filed on 08/03/20 in TXSD Page 10 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[| Yes
(A No

D.

nN

If your answer to C is yes, describe each lawsuit by answering questiogs 1 through 7 below. (If there is
more than one lawsuit, describe the additionalilawsuits on another page, using the same format.)

 

Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

Court (if fefleral court, name the disfrict; if state court, nameithe county and State)
’ / ;

 

Is the case still pending?

[_] Yes
| No

If no, give the approximate date of disposition

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Page 10 of 11
OS OO ee

Case 4:20-cv-02721 Document 1 Filed on 08/03/20 in TXSD Page 11 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule [1.

 

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: ly y/ FIO 7

 
  

 

 

 

 

 

 

Signature of Plaintiff C Ld 4 Ky Oe
Printed Name of Plaintiff YA Sdn tr i Lok - _
Prison Identification # -—~ OLTMILZ FO _
Prison Address L900 Baber sf

ee AL, ~ nas ————————

_Pruston has, __ 7 7O0D-
City State Zip Code
B. For Attorneys

Date of signing: / ae
Signature of Attorney a ee
Printed Name of Attorney oo ;
Bar Number - -
Name of Law Firm ee
Address ee

Clty State Zip Code
Telephone Number

E-mail Address

Page 11 of 11
